Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Ryder on 5/12/2022.

The application has been amended as follows: 
In the Claims:
1. (Currently Amended) A trunk lid stopper mechanism for stopping an opening action of a trunk lid of a vehicle at its fully open position without bounce, comprising: 
a hinge arm for supporting opening and closing action of the trunk lid, a first end of the hinge arm is fixed to the trunk lid and a second end of the hinge arm is rotatably connected to a hinge bracket provided to a vehicle body, 
torsion bars for exerting biasing force necessary for opening the trunk lid, and 
a link arm having bifurcated parts at a first end for interposing the hinge arm for transmitting the biasing force created by the torsion bars to the hinge arm, said biasing force is received at  a second end of the link arm, 
arm is provided with a stopper member for imposing a braking force to trunk lid rotational movement and for stopping the trunk lid at the fully open position of the trunk lid, and
the stopper member is provided with tapered surfaces for imposing a braking force to relative rotation between the hinge arm and the link arm by being forced into a gap between the bifurcated parts of the link arm when the trunk lid is rotated toward the fully open position, and with a stopper surface for stopping relative rotation between the hinge arm and the link arm by abutting to the link arm when the trunk lid reaches the fully open position.
2. (Cancelled)
3. (Currently Amended) The trunk lid stopper mechanism as described in claim 1, characterized in that the stopper member is attached to an outer surface of the hinge arm, the tapered surfaces are provided to side surfaces of the stopper member which face the pair of the bifurcated parts when the hinge arm is forced into the gap of the pair of bifurcated parts, and is provided to an area of the stopper member that is wider than the taper surfaces, which is formed by having a step relative to the tapered surfaces.
Claims 4-5 (Cancelled)
6. (New) A method for controlling rotational movement of a trunk lid configured to slow down rotational speed of the trunk lid during opening action of the trunk lid of a vehicle so as to stop rotational movement of the trunk lid without causing a bounce at its fully open position, comprising:
providing a trunk lid stopper mechanism comprising:
a hinge arm for supporting opening and closing action of the trunk lid, a first end of the hinge arm is fixed to the trunk lid and a second end of the hinge arm is rotatably connected to a hinge bracket provided to a vehicle body, 
torsion bars for exerting biasing force necessary for opening the trunk lid, and 
a link arm having bifurcated parts at a first end for interposing the hinge arm for transmitting the biasing force created by the torsion bars to the hinge arm, said biasing force is received at a second end of the link arm, 
the hinge arm is provided with a stopper member that imposes a braking force to trunk lid rotational movement and stops the trunk lid at the fully open position of the trunk lid, and
the stopper member is provided with tapered surfaces that impose a braking force to relative rotation between the hinge arm and the link arm by being forced into a gap between the bifurcated parts of the link arm when the trunk lid is rotated toward the fully open position, and is provided with a stopper surface that stops relative rotation between the hinge arm and the link arm by abutting to the link arm when the trunk lid reaches the fully open position.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figures 4, 5, 6, and 7 must be designated by a legend such as --Prior Art-- because only that which is old is illustrated. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US 7,815,241 is the closest prior art and teaches a trunk lid hinge having a hinge arm that engages with tapered surface of a bumper mechanism. Claims 1 and 6 as amended require the hinge arm is provided with a stopper member for imposing a braking force to trunk lid rotational movement and for stopping the trunk lid at the fully open position of the trunk lid, and the stopper member is provided with tapered surfaces for imposing a braking force to relative rotation between the hinge arm and the link arm by being forced into a gap between the bifurcated parts of the link arm when the trunk lid is rotated toward the fully open position, and with a stopper surface for stopping relative rotation between the hinge arm and the link arm by abutting to the link arm when the trunk lid reaches the fully open position. ‘241 does not disclose the stopper member on the hinge arm and the tapered surfaces of the stopper member being forced into a gap between the bifurcated parts of the link arm. These limitations, in combination with all the other limitations of the independent claims as amended, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677